Citation Nr: 0915097	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In October 2008, the Board remanded this case for additional 
action by the originating agency.  It has since been returned 
to the Board for further appellate action.


REMAND

In a letter received in January 2009, before the 
certification of this appeal, the Veteran requested a Board 
hearing.  In response to the Board's request for 
clarification of the type of hearing desired, the Veteran 
indicated in April 2009 that he desires a Board hearing at 
the RO.  Since such hearings are scheduled by the RO, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. for the following action:

The Veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

